Mr. Presiding Justice Creighton delivered the opinion of the court. This was a suit commenced before a justice of the peace of Richland County, by appellee against appellant, to recover damages-for breach of contract. From the judgment rendered in the justice’s court the case was appealed to the Circuit Court, where it was again tried, resulting in a verdict in favor of appellee for $50. The evidence shows that on the 16th of March, 1903, appellant and appellee entered into a contract by which appellant agreed to furnish appellee a team, feed, implements, seed, house, outbuildings, garden-spot, truck-patch, barn and land in which to plant and cultivate a crop of oats and corn. Appellant was to have two-thirds of the crop grown and appellee one-third. Appellee was at all times .ready, willing and able to comply with his part of the agreement but appellant on his part refused to comply, whereby appellee wholly lost the opportunity to grow an oat crop and was put to loss of time and expense in endeavoring to secure a team, and in obtaining land elsewhere in which to grow a crop of corn. Appellant contends that the whole matter in dispute here was embraced in a settlement between the parties prior to the commencement of this suit. This is denied by appellee, and he insists that all that was embraced in that settlement was for clearing he had done for appellant, for some horse feed and the cutting of some telephone poles. The evidence bearing upon this feature of the case was conflicting and the jury resolved the issues involved therein, in favor of appellee. Counsel complains of certain instructions given by the trial court at the instance of appellee. The instructions are not materially unsound in any of the respects urged against them and upon the whole we think the jury could not have been misled by them. It is also contended that the court erred in the admission of certain evidence, but in this respect the record fails to disclose any such error as calls for a reversal of the case. It is apparent to the court here that substantial justice has been done, and where such is the case a judgment will not be reversed although the record may disclose slight errors. The judgment of the Circuit Court is affirmed. Affirmed.